Name: 79/273/EEC: Commission Decision of 19 February 1979 authorizing the French Republic not to apply Community treatment to men' s and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of category 14 A, of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.01 of the Common Customs Tariff (NIMEXE codes 61.01-41, 42, 44, 46, 47) (category 14 B), originating in Romania and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-15

 nan